Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 7/1/2022 has been entered.  Claims 1-6, 8-13 and 15-19 are amended.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (hereinafter Shapiro), US 9,132,913 B1.

Shapiro was disclosed in an IDS dated 3/18/2020.

Regarding independent claim 1, Shapiro teaches a method for managing vehicle guidance using a graphical user interface (GUI) of a vehicle (10:62-67 the particular touchscreen display 451a, 451b, 451c of the touchscreen flight mode control panel 450 (using a graphical user interface of a vehicle) is configured to present information associated with each particular primary flight mode to the user and configured to receive or detect user input associated with information of the particular primary flight mode (a method for managing vehicle guidance)), comprising: obtaining vehicle data (FIG. 1 21:63-66 the updated acceptable modified flight path is dynamically presented to the user 111 based upon the current position of the aircraft 110 in flight; thus the current position of the aircraft is obtained (comprising obtaining vehicle data) in order to dynamically present to the user an acceptable modified flight plan); updating a vehicle configuration state based on the vehicle data if the vehicle data has updated information (FIG. 1 21:63-22:66 the updated acceptable modified flight path is dynamically presented to the user 111 based upon the current position of the aircraft 110 in flight…the user 111 can preview the dynamically updated acceptable modified flight path or plan in substantially real time; this suggests updating acceptable flight path or plan (updating a vehicle configuration state) based on the current position of the aircraft 110 in flight in real time (based on the vehicle data if the vehicle data has updated information)). 
Shapiro does not expressly teach determining, based on the vehicle configuration state, for a vehicle speed, a stored current mode and an active command; determining whether the stored current mode for the vehicle speed is a manual mode or an automatic mode; in response to determining the stored current mode for the vehicle speed is a manual mode: extracting a current command value and/or a current command logic for the vehicle speed, and setting the extracted current command value and/or the extracted current command logic as a second command for the vehicle speed; generating first graphical depictions of the stored current mode, the active command, and the second command for the vehicle speed; obtaining, for a vehicle heading, a stored current mode, an active command, and a second command; generating second graphical depictions of the stored current mode, the active command, and the second command for the vehicle heading; and displaying the first and second graphical depictions adjacent to each other on a guidance panel GUI.
However, Shapiro’s embodiments suggests determining, based on the vehicle configuration state, for a vehicle speed, a stored current mode and an active command (22:10-17 upon a user interface system’s 113, e.g. flight control pane’s 450, detection or recognition of a user gesture or command to execute the modified flight path or plan 703, the user interface system 113 sends a signal or data to a processor to execute the modified flight path or plan 703, 10:51-57 As shown in FIGS. 4D-J, each of the primary flight modes is associated with a particular touch screen display 451a, 451b, 451c of the touchscreen flight mode control panel 450.  As is exemplarily depicted in FIGS. 4D-J, the touchscreen display 451a presents a touch-GUI associated with the airspeed mode to the user 111, e.g. the pilot, see FIGS. 4B, 4D, 4G, 11:12-26 Referring now to FIGS. 4B, 4D, and 4G, the primary speed mode touchscreen display 451a allows the user to perform rapid and direct executions to activate or deactivate modes associated with the primary speed flight mode. For example, if the primary speed mode is currently set in an "airspeed-auto" sub-mode as shown by the current mode indication in FIG. 4G, the pilot may quickly execute a primary airspeed "hold" sub-mode, e.g. by pressing "speed 250" as depicted in FIG. 4G, which executes instructions to maintain the current airspeed. Additionally, if the primary speed mode is currently set in an "speed-hold" sub-mode as shown by the current mode indication in FIG. 4D, the pilot may quickly set the airspeed sub-mode to an "automatic" sub-mode, e.g. by pressing "activate auto 260" as depicted in FIG. 4D, which executes instructions for automation to control the airspeed; this suggests that while executing modified flight path or plan 703 (determining based on the vehicle configuration state) the flight mode control panel 450 presents touch-GUI 451a associated with the airspeed mode (for a vehicle speed) to the user that allows the user to activate or deactivate sub-modes (wherein user activated sub-mode is construed as and an active command) associated with primary speed flight mode such as shown in FIG. 4G to show an active sub-mode “airspeed-auto” and a currently displayed selection that can be pressed by the user, e.g. “speed 250” as a stored option (wherein a selectable sub-mode currently displayed is construed as a stored current mode)); determining whether the stored current mode for the vehicle speed is a manual mode or an automatic mode (11:12-26 Referring now to FIGS. 4B, 4D, and 4G, the primary speed mode touchscreen display 451a allows the user to perform rapid and direct executions to activate or deactivate modes associated with the primary speed flight mode. For example, if the primary speed mode is currently set in an "airspeed-auto" sub-mode as shown by the current mode indication in FIG. 4G, the pilot may quickly execute a primary airspeed "hold" sub-mode, e.g. by pressing "speed 250" as depicted in FIG. 4G, which executes instructions to maintain the current airspeed. Additionally, if the primary speed mode is currently set in an "speed-hold" sub-mode as shown by the current mode indication in FIG. 4D, the pilot may quickly set the airspeed sub-mode to an "automatic" sub-mode, e.g. by pressing "activate auto 260" as depicted in FIG. 4D, which executes instructions for automation to control the airspeed; this suggests when the pilot activates or deactivates (determining whether) currently displayed selectable sub-modes for the aircraft’s primary speed mode (the stored current mode for the vehicle speed is) of “speed-hold” sub-mode for maintaining current airspeed (wherein maintaining current airspeed is construed as a manual mode) or “airspeed-auto” sub-mode for automation to control the airspeed (wherein automation to control the airspeed is construed as an automatic mode)); in response to determining the stored current mode for the vehicle speed is a manual mode: extracting a current command value and/or a current command logic for the vehicle speed, and setting the extracted current command value and/or the extracted current command logic as a second command for the vehicle speed (11:12-26 Referring now to FIGS. 4B, 4D, and 4G, the primary speed mode touchscreen display 451a allows the user to perform rapid and direct executions to activate or deactivate modes associated with the primary speed flight mode. For example, if the primary speed mode is currently set in an "airspeed-auto" sub-mode as shown by the current mode indication in FIG. 4G, the pilot may quickly execute a primary airspeed "hold" sub-mode, e.g. by pressing "speed 250" as depicted in FIG. 4G, which executes instructions to maintain the current airspeed. Additionally, if the primary speed mode is currently set in an "speed-hold" sub-mode as shown by the current mode indication in FIG. 4D, the pilot may quickly set the airspeed sub-mode to an "automatic" sub-mode, e.g. by pressing "activate auto 260" as depicted in FIG. 4D, which executes instructions for automation to control the airspeed; this suggests in response to pilot setting the airspeed (for the vehicle speed) sub-mode to “speed-hold” to maintain the current airspeed (is a manual mode) resulting in FIG. 4D, from pressing the currently displayed selectable sub-mode (in response to determining the stored current mode), e.g. “speed 250” displayed in FIG. 4G, the instructions to maintain the current airspeed (for the vehicle speed) at current speed 250 is executed (wherein instructions reflected in the currently displayed selected sub-mode executed is construed as extracting a current command value and/or a current command logic) wherein the current mode indication “airspeed-auto” shown in FIG. 4G is switched to a subsequent “speed-hold” sub-mode (because “speed 250” switches the current sub-mode to “speed-hold” it is construed as a second command) shown in FIG. 4D for aircraft primary speed mode (for the vehicle speed) after pressing “speed 250” to switch to a subsequent sub-mode of maintaining the current airspeed 250 (and setting the extracted current value and/or the extracted current command logic)); generating first graphical depictions of the stored current mode, the active command, and the second command for the vehicle speed (11:12-26 Referring now to FIGS. 4B, 4D, and 4G, the primary speed mode touchscreen display 451a allows the user to perform rapid and direct executions to activate or deactivate modes associated with the primary speed flight mode. For example, if the primary speed mode is currently set in an "airspeed-auto" sub-mode as shown by the current mode indication in FIG. 4G, the pilot may quickly execute a primary airspeed "hold" sub-mode, e.g. by pressing "speed 250" as depicted in FIG. 4G, which executes instructions to maintain the current airspeed. Additionally, if the primary speed mode is currently set in an "speed-hold" sub-mode as shown by the current mode indication in FIG. 4D; this suggests that when pilot toggles from “airspeed-auto” to “speed-hold” sub-mode the touch screen generates the display in FIG. 4D (wherein the change of sub-mode that updates the current displayed primary speed mode is construed as generating first graphical depictions of) with a updated currently selectable sub-mode option (the stored current mode) showing “activate auto 260” (and the second command), the current mode indication (the active command) showing “speed-hold” sub-mode subsequent to the “airspeed-auto” sub-mode for the primary speed mode of the aircraft (for the vehicle speed)); 
obtaining, for a vehicle heading, a stored current mode, an active command, and a second command (9:43-47 embodiments of the invention allow for the pilot to control flight systems through only a few primary flight modes…2) a lateral mode, e.g. a heading or track mode, 10:51-59 As shown in FIGS. 4D-J, each of the primary flight modes is associated with a particular touchscreen display 451a, 451b,451c of the touchscreen flight mode control panel 450…the touchscreen display 451b presents a touch-GUI associated with the lateral mode to the user 111, see FIGS. 4B, 4E, 4H, 4K, 11:34-52 Referring now to FIGS. 4B, 4E, and 4H, the primary lateral mode touchscreen display 451b allows the user to perform rapid and direct executions to activate or deactivate modes associated with the primary lateral mode...Furthermore, in some embodiments, as shown in FIG. 4H, if the primary lateral mode is currently set in an "auto" sub-mode, e.g. as shown by the current mode indication of "track-auto" in FIG. 4H, the pilot may quickly execute a particular "hold" sub-mode, e.g. "heading 340" of FIG. 4H; this suggests as shown in FIG. 4H if the primary lateral mode for vehicle heading (for a vehicle heading) is currently set (obtaining) in an “auto” sub-mode, e.g. as shown by the current mode indication of  “track-auto” (an active command) in FIG. 4H, the pilot may quickly execute a particular currently displayed “hold” sub-mode (a stored current mode) by selecting the “heading 340” (and a second command) displayed in touchscreen panel 451b); 
generating second graphical depictions of the stored current mode, the active command, and the second command for the vehicle heading (10:51-59 As shown in FIGS. 4D-J, each of the primary flight modes is associated with a particular touchscreen display 451a, 451b,451c of the touchscreen flight mode control panel 450…the touchscreen display 451b presents a touch-GUI associated with the lateral mode to the user 111, see FIGS. 4B, 4E, 4H, 4K, 11:34-52 Referring now to FIGS. 4B, 4E, and 4H, the primary lateral mode touchscreen display 451b allows the user to perform rapid and direct executions to activate or deactivate modes associated with the primary lateral mode. Additionally, as shown in FIG. 4E, if the primary lateral mode is currently set in a "hold" sub-mode, e.g. as shown by the current mode indication of "track-hold" in FIG. 4E… Furthermore, in some embodiments, as shown in FIG. 4H, if the primary lateral mode is currently set in an "auto" sub-mode, e.g. as shown by the current mode indication of "track-auto" in FIG. 4H, the pilot may quickly execute a particular "hold" sub-mode, e.g. "heading 340" of FIG. 4H; this suggests when user switches from a primary lateral mode set in an “auto” sub-mode to a particular “hold” sub-mode then FIG. 4E would be depicted on touchscreen display 451b (wherein the change of sub-mode that updates the current displayed primary lateral mode is construed as generating second graphical depictions of) wherein an updated selectable option (the stored current mode) of “activate auto” (and the second command) is then shown with current mode indication (the active command) of “track-hold” sub-mode subsequent to the “track-auto” sub-mode for the primary lateral mode of the aircraft (for the vehicle heading)); and displaying the first and second graphical depictions adjacent to each other on a guidance panel GUI (10:51-59 As shown in FIGS. 4D-J, each of the primary flight modes is associated with a particular touchscreen display 451a, 451b,451c of the touchscreen flight mode control panel 450; thus the touchscreen displaying 451a of FIG.4D (and displaying the first) and the touchscreen displaying 451b of FIG. 4E (and second graphical depictions) are adjacent each other on the flight mode control panel 450 (adjacent to each other on a guidance panel GUI)).  
	Because Shapiro’s embodiments further describe the GUI interface for managing the flight modes associated with the aircraft, accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the suggestions into Shapiro’s method, with a reasonable expectation of success, to teach determining, based on the vehicle configuration state, for a vehicle speed, a stored current mode and an active command; determining whether the stored current mode for the vehicle speed is a manual mode or an automatic mode; in response to determining the stored current mode for the vehicle speed is a manual mode: extracting a current command value and/or a current command logic for the vehicle speed, and setting the extracted current command value and/or the extracted current command logic as a second command for the vehicle speed; generating first graphical depictions of the stored current mode, the active command, and the second command for the vehicle speed; obtaining, for a vehicle heading, a stored current mode, an active command, and a second command; generating second graphical depictions of the stored current mode, the active command, and the second command for the vehicle heading; and displaying the first and second graphical depictions adjacent to each other on a guidance panel GUI.  This modification would have been motivated by the desire to provide a method, system, and apparatus configured to reduce the number of auto-flight modes, reduce training requirements, better align aviation systems with pilot goals, replace or improve traditional flight control panels (Shapiro 1:60-64).
 
Regarding dependent claim 3, Shapiro teaches the method of claim 1, further comprising: obtaining, for a vehicle altitude, a stored current mode, an active command, and a second command (10:51-62 As shown in FIGS. 4D-J, each of the primary flight modes is associated with a particular touchscreen display 451a, 451b,451c of the touchscreen flight mode control panel 450…the touchscreen display 451c presents a touch-GUI associated with the vertical mode to the user 111, see FIGS. 4B, 4F, 4I, 4J, 12:41-52 Additionally, as shown in FIG. 4I, if the primary vertical mode is currently set in an automatic sub-mode, e.g. as shown by the current mode indication of "altitude-auto" in FIG. 4I, the pilot may quickly execute a particular "altitude hold" mode to execute instructions to maintain the current altitude. Additionally, in some embodiments, the system is configured to suggest an altitude which may be selected by the pilot; for example, the pilot may execute a suggested alternative altitude mode, e.g. "altitude 24000", as an alternative to an altitude profile of the current primary vertical sub-mode, which executes instructions to decrease altitude to 24000 from 28000; this suggests as shown in FIG. 4I when the primary vertical mode for vehicle altitude (for a vehicle altitude) is currently set (further comprising obtaining) in an automatic sub-mode, e.g. as shown by the current mode indication of  “altitude-auto” (an active command) in FIG. 4I, the pilot may quickly execute a particular suggested altitude (and a second command) previously selected by the pilot  with the currently displayed sub-mode option (a stored current mode) “altitude 24000” displayed in touchscreen panel 451c); and generating third graphical depictions of the stored current mode, the active command, and the second command for the vehicle altitude (10:51-62 As shown in FIGS. 4D-J, each of the primary flight modes is associated with a particular touchscreen display 451a, 451b,451c of the touchscreen flight mode control panel 450…the touchscreen display 451c presents a touch-GUI associated with the vertical mode to the user 111, see FIGS. 4B, 4F, 4I, 4J, 12:41-46 Additionally, as shown in FIG. 4I, if the primary vertical mode is currently set in an automatic sub-mode, e.g. as shown by the current mode indication of "altitude-auto" in FIG. 4I, the pilot may quickly execute a particular "altitude hold" mode to execute instructions to maintain the current altitude, 12:28-33 For example, in some embodiments, as shown in FIG. 4F, if the primary vertical mode is currently set in a "hold" sub-mode, e.g. as shown by the current mode indication of "altitude-hold" in FIG. 4F. As such, the pilot may quickly activate an automatic sub-mode, e.g. "activate auto" of FIG. 4F, of the primary vertical mode; this suggests when user switches from a primary vertical mode set in an automatic sub-mode to a “hold” sub-mode then FIG. 4F would be depicted on touchscreen display 451c (wherein the change of sub-mode that updates the current displayed primary vertical mode is construed as and generating third graphical depictions of) wherein a stored selectable option (the stored current mode) of “activate auto” (and the second command) is then shown with current mode indication (the active command) of “altitude hold” sub-mode subsequent to the “altitude-auto” sub-mode for the primary vertical mode of the aircraft (for the vehicle altitude)).
  
Regarding dependent claim 4, Shapiro teaches the method of claim 3, further comprising displaying the first, second, and third graphical depictions adjacent to each other on the guidance panel GUI (10:51-59 As shown in FIGS. 4D-J, each of the primary flight modes is associated with a particular touchscreen display 451a, 451b,451c of the touchscreen flight mode control panel 450; thus the touchscreen displaying 451a of FIG.4D (and displaying the first), the touchscreen displaying 451b of FIG. 4E (second), and the touchscreen displaying 451c of FIG. 4F (and third graphical depictions) are adjacent each other on the flight mode control panel 450 (adjacent to each other on the guidance panel GUI)).
  
Regarding dependent claim 5, Shapiro teaches the method of claim 1, wherein the second command for the vehicle speed is an anticipated command, an armed command, or a possible command for the vehicle speed (10:51-59 As shown in FIGS. 4D-J, each of the primary flight modes is associated with a particular touchscreen display 451a, 451b,451c of the touchscreen flight mode control panel 450, 11:12-26 Referring now to FIGS. 4B, 4D, and 4G, the primary speed mode touchscreen display 451a allows the user to perform rapid and direct executions to activate or deactivate modes associated with the primary speed flight mode…if the primary speed mode is currently set in an “airspeed-auto” sub-mode as shown by the current mode indication in FIG. 4G...if the primary speed mode is currently set in an "speed-hold" sub-mode as shown by the current mode indication in FIG. 4D, the pilot may quickly set the airspeed sub-mode to an "automatic" sub-mode, e.g. by pressing "activate auto 260" as depicted in FIG. 4D, which executes instructions for automation to control the airspeed; this suggest in FIG. 4D the selectable stored option showing “activate auto 260” (wherein the second command) can be selected by the pilot to change the primary speed mode (for the vehicle speed) to an “automatic” sub-mode for automation to control the airspeed of the aircraft (is an anticipated command, an armed command, or a possible command for the vehicle speed)).
  
Regarding dependent claim 7, Shapiro teaches the method of claim 1, wherein the first graphical depictions and the second graphical depictions are further displayed in an ordered sequence and/or in a horizontal direction, a vertical direction, or a grid pattern (10:51-59 As shown in FIGS. 4D-J, each of the primary flight modes is associated with a particular touchscreen display 451a, 451b,451c of the touchscreen flight mode control panel 450; thus the touchscreen displaying 451a of FIG.4D (wherein the first graphical depictions) and the touchscreen displaying 451b of FIG. 4E (and the second graphical depictions) are displayed horizontally adjacent to each other on the flight mode control panel 450 (are further displayed in an ordered sequence and/or in a horizontal direction, a vertical direction, or a grid pattern)), further comprising: based on user interactions with the guidance panel GUI, changing a current mode and/or command by selecting the second command (10:51-59 As shown in FIGS. 4D-J, each of the primary flight modes is associated with a particular touchscreen display 451a, 451b,451c of the touchscreen flight mode control panel 450, 11:12-26 Referring now to FIGS. 4B, 4D, and 4G, the primary speed mode touchscreen display 451a allows the user to perform rapid and direct executions to activate or deactivate modes associated with the primary speed flight mode…if the primary speed mode is currently set in an “airspeed-auto” sub-mode as shown by the current mode indication in FIG. 4G...if the primary speed mode is currently set in an "speed-hold" sub-mode as shown by the current mode indication in FIG. 4D, the pilot may quickly set the airspeed sub-mode to an "automatic" sub-mode, e.g. by pressing "activate auto 260" as depicted in FIG. 4D, which executes instructions for automation to control the airspeed; this suggests in response to pilot pressing (further comprising based on user interactions with) “activate auto 260” (by selecting the second command) displayed on display 451a of the touchscreen flight mode control panel 450 (the guidance panel GUI) shown in FIG. 4D changing the current mode indication to “airspeed-auto” sub-mode (changing a current mode and/or command) as shown in FIG. 4G).  

Regarding claims 8, 10-12 and 14, these claims are system claims that are substantially the same as the method of claims 1, 3-5 and 7, respectively.  Thus, claims 8, 10-12 and 14 are rejected for the same reasons as claims 1, 3-5 and 7.  In addition, Shapiro teaches a system (8:1-10 FIGS. 3A-3C, the user interface system 113) comprising a guidance panel (8:46-62 portion of the user interface system 113…the user interface information is presented to user 111 as a graphical user interface on a display…of the touchscreen flight control panel 450 (comprising a guidance panel)); a memory storing instructions; and a processor executing the instructions to perform a process including (8:1-10 FIGS. 3A-3C…user interface system 113 of the aircraft 110 includes at least one processor…a memory, 8:46-49 portions of the user interface system 113 are implemented through the execution of software…by a processor; this suggests a memory storing the software (a memory storing instructions) and the processor executing the software to implement the user interface system (and a processor executing the instructions to perform a process including)).

	Regarding claims 15, 17-18 and 20, these claims are non-transitory computer-readable medium claims that are substantially the same as the method of claims 1, 3-4 and 7, respectively.  Thus, claims 15, 17-18 and 20 are rejected for the same reasons as claims 1, 3-4 and 7.  In addition, Shapiro teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method (8:1-10 FIGS. 3A-3C…user interface system 113 of the aircraft 110 includes at least one processor…a memory, 8:46-49 portions of the user interface system 113 are implemented through the execution of software…by a processor; this suggests a memory storing the software (a non-transitory computer-readable medium storing instructions) and the processor executing the software to implement the user interface system (that when executed by a processor cause the processor to perform a method)).

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro, as applied in the above rejections of claims 1, 8 and 15, respectively, in view of ARNOUX et al. (hereinafter ARNOUX), US 2020/0090523 A1.

Regarding dependent claim 6, Shapiro teaches all the elements of claim 1.  
Shapiro does not expressly teach further comprising in response to determining the stored current mode for the vehicle speed is an automatic mode: 
extracting a future command value and/or a future command logic for the vehicle speed, and 
setting the extracted future command value and/or the extracted future command logic as the second command for the vehicle speed.
	However, ARNOUX teaches in response to determining a stored current mode for a vehicle speed is an automatic mode: extracting a future command value and/or a future command logic for the vehicle speed, and setting the extracted future command value and/or the extracted future command logic as a second command for the vehicle speed ([0054] The guidance computer 18 is linked, at input, to a second human-machine interface 22, preferably situated in the cockpit 3 of the aircraft. This human-machine interface corresponds, in particular, to an FCU (flight control unit) device. The guidance computer 18 includes an automatic piloting unit 24 intended to guide the aircraft in accordance with an automatic guidance mode (when automatic piloting of the aircraft is engaged) or in accordance with a manual guidance mode, for example by way of a flight director. The automatic piloting unit 24 corresponds, for example, to a software function of the guidance computer 18. With regard to speed control, the guidance computer includes a first, what is called managed mode, in which the automatic piloting unit 24 controls the speed of the aircraft on the basis of speed setpoints received from the flight management computer 12, and a second, what is called selected mode, in which the automatic piloting unit 24 controls the speed of the aircraft on the basis of speed setpoints selected by a flight crew member by way of the human-machine interface 22. To automatically control the speed of the aircraft, the automatic piloting unit 24 is, for example, configured so as to transmit setpoints to an auto-thrust or auto-throttle system of the aircraft; this suggests that in response to engaging automatic piloting (is an automatic mode) and a first managed mode with regards to speed control of the aircraft (in response to determining a stored current mode for the vehicle speed) the automatic piloting unit 24 receives speed setpoints (extracting a future command value and/or a future command logic for the vehicle speed) from the flight management computer 12 and controls the speed of the aircraft on the basis of the speed points received (and setting the extracted future command value and/or the extracted future command logic) by transmitting setpoints to an auto-thrust or auto-throttle system of the aircraft (wherein the transmitting setpoints to auto-thrust or auto-throttle for controlling the speed of the aircraft implies a second command for the vehicle speed).
Because Shapiro and ARNOUX address the issue of an automatic mode for aircraft speed control, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of in response to determining a stored current mode for a vehicle speed is an automatic mode: extracting a future command value and/or a future command logic for the vehicle speed, and setting the extracted future command value and/or the extracted future command logic as a second command for the vehicle speed, as suggested by ARNOUX, into Shapiro’s method, with a reasonable expectation of success, such that Shapiro’s method is further modified to enable the automatic sub-mode for the primary speed flight mode to receive speed setpoints from a flight management computer and using the received speed setpoints to transmit the speed setpoints to affect auto-thrust or auto-throttle control of the speed of the aircraft to teach further comprising in response to determining the stored current mode for the vehicle speed is an automatic mode: extracting a future command value and/or a future command logic for the vehicle speed, and 
setting the extracted future command value and/or the extracted future command logic as the second command for the vehicle speed.  This modification would have been motivated by the desire to facilitate piloting of the aircraft and addressing the need to automate returns to a managed mode (ARNOUX [0009]).
  
Allowable Subject Matter
Claims 2, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowable subject matter in Claims 2, 9 and 16.

The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in Claims 2, 9 and 16 when taken in the context of the claims as a whole.
At best the prior arts of record, specifically Shapiro (US 9,132,913 B1) discloses 9:43-47 embodiments of the invention allow for the pilot to control flight systems through only a few primary flight modes…2) a lateral mode, e.g. a heading or track mode, 10:51-59 As shown in FIGS. 4D-J, each of the primary flight modes is associated with a particular touch screen display 451a, 451b, 451c of the touchscreen flight mode control panel 450.  As is exemplarily depicted in FIGS. 4D-J, the touchscreen display 451a presents a touch-GUI associated with the airspeed mode to the user 111, e.g. the pilot, see FIGS. 4B, 4D, 4G…the touchscreen display 451b presents a touch-GUI associated with the lateral mode to the user 111, see FIGS. 4B, 4E, 4H, 4K, 10:62-67 the particular touchscreen display 451a, 451b, 451c of the touchscreen flight mode control panel 450 is configured to present information associated with each particular primary flight mode to the user and configured to receive or detect user input associated with information of the particular primary flight mode, 11:12-26 Referring now to FIGS. 4B, 4D, and 4G, the primary speed mode touchscreen display 451a allows the user to perform rapid and direct executions to activate or deactivate modes associated with the primary speed flight mode. For example, if the primary speed mode is currently set in an "airspeed-auto" sub-mode as shown by the current mode indication in FIG. 4G, the pilot may quickly execute a primary airspeed "hold" sub-mode, e.g. by pressing "speed 250" as depicted in FIG. 4G, which executes instructions to maintain the current airspeed. Additionally, if the primary speed mode is currently set in an "speed-hold" sub-mode as shown by the current mode indication in FIG. 4D, the pilot may quickly set the airspeed sub-mode to an "automatic" sub-mode, e.g. by pressing "activate auto 260" as depicted in FIG. 4D, which executes instructions for automation to control the airspeed, 11:34-52 Referring now to FIGS. 4B, 4E, and 4H, the primary lateral mode touchscreen display 451b allows the user to perform rapid and direct executions to activate or deactivate modes associated with the primary lateral mode...Furthermore, in some embodiments, as shown in FIG. 4H, if the primary lateral mode is currently set in an "auto" sub-mode, e.g. as shown by the current mode indication of "track-auto" in FIG. 4H, the pilot may quickly execute a particular "hold" sub-mode, e.g. "heading 340" of FIG. 4H, 21:63-22:66 the updated acceptable modified flight path is dynamically presented to the user 111 based upon the current position of the aircraft 110 in flight…the user 111 can preview the dynamically updated acceptable modified flight path or plan in substantially real time, 22:10-17 upon a user interface system’s 113, e.g. flight control pane’s 450, detection or recognition of a user gesture or command to execute the modified flight path or plan 703, the user interface system 113 sends a signal or data to a processor to execute the modified flight path or plan 703; Figard (US 2018/0032073 A1) discloses [0027] FIGS. 2A-2D depict an example interface 200. The interface 200 can include a first input device 202. The first input device can be used for selecting a mode. The first input device 202 can be an outer knob, dial, etc. Selection of the mode can include turning the first input device 202 to a corresponding mode label 204a-c. In another embodiment, a mode output device can display a mode. The mode output device can display a different mode in response to engagement of the first input device 202. The flight director can operate in a mode associated with the mode selected by the first input device 202. Example modes include automatic modes (such as the “autonomous” and “shared” modes previously discussed) and manual modes as previously discussed. Example automatic modes include Flight Plan Mode 204b, which causes a top entry in a flight plan of the flight management system to be sent to the flight director, Capture Mode, or any other automatic mode. Example manual modes include Heading Mode 204a, which can enter a top entry in the flight plan that specifies a heading of the aerial vehicle and can allow a pilot to steer the nose of the aerial vehicle, Track Mode 204c, which can allow a pilot to control the ground path of the aerial vehicle, Intercept Mode, or any other manual mode; and Kellogg (US 6,445,984 B1) discloses 3:45-53 The manual steering system comprises an AUTO/MANUAL switch 42 which can be selectively activated by the user to remove the AGV automatic guided vehicle 10 from an automatic guided mode, and to instead allow the AGV to be navigated by the steer tiller 44 MANUAL mode.  The steer tiller 44 includes a manual steering encoder 46 which provides steering directional information to the control system 18 for selecting a steering direction when the AGV 10 is operated in the MANUAL mode, 5:37-51 In the MANUAL mode, as determined by the position of the AUTO/MANUAL switch 42, the vehicle manager 48 receives input data from the manual encoder 46, which establishes a command steer direction…The command steer direction from the manual encoder 46 and the steer feedback data from the steering feedback encoder 26 are employed in a typical control loop for providing a control signal to drive the steer motor to maintain the direction of the AGV 10 in the direction requested by the manual encoder 46, 5:20-36 FIG. 4, the vehicle manager 48 can comprise a CPU 62…and a transceiver 60 for transmitting data and receiving data form the wire guidance control 50.
In addition, the references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings to arrive at the present invention as recited in the context of claims 2, 9 and 16 as a whole.  Thus, claims 2, 9 and 16 are objected to.

Response to Arguments
Applicant’s remarks filed 7/1/2022 traversing the 35 U.S.C. 103 rejections have been fully considered but they are moot in view of a new ground of rejection as detailed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Louise et al., US 2014/0100722 A1 (Apr. 10, 2014) (ABSTRACT The display device comprises display means which highlight on a screen, preferably of PFD type, the information useful to the pilot relating to at least one flight parameter, especially while reducing the corresponding scale on said screen, [0111] These various types of representation can be mixed, that is to say, if for example an automatic thrust system (A/THR) of the aircraft is engaged and holds the speed, the speed scale 14 is displayed in a reduced manner (scale part 14A) around the current value (which is also the setpoint). If, at the same time, the lateral and vertical piloting is manual (automatic pilot disengaged), the altitude scale 15 and heading scale 17 are displayed in their totality).         

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393. The examiner can normally be reached M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/           Examiner, Art Unit 2143                                                                                                                                                                                             

/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143